Case 6:15-cv-00130-RWS Document 242 Filed 02/05/19 Page 1 of 1 PageID #: 3653



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


DSS Technology Management, Inc.,              §
                                              §
         Plaintiff,                           §     Civil Action No. 6:15-cv-130-RWS
v.                                            §
                                              §
Intel Corporation,                            §
                                              §
         Defendant.                           §

                                  ORDER OF DISMISSAL
     .
          Before the Court is the parties’ Agreed Motion to Dismiss With Prejudice as to the

claims and counterclaims asserted by Plaintiff DSS and Defendant Intel (Docket No. 241). It is

hereby

          ORDERED that DSS’s claims against Intel are DISMISSED WITH PREJUDICE,

with each party to bear its own costs and attorneys’ fees. It is further

          ORDERED that Intel’s counterclaims against DSS are DISMISSED WITH

PREJUDICE, with each party to bear its own costs and attorneys’ fees.

          SIGNED this 5th day of February, 2019.



                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE
